DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) and the Response and Amendment filed 05/12/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-5, 7, 8, 12, 14, and 15
Withdrawn claims: 				None
Previously cancelled claims: 		6, 9-11, 13, and 16-20
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-5, 7, 8, 12, 14, and 15
Currently rejected claims:			1-5, 7, 8, 12, 14, and 15
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 7, 8, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (Oscar Mayer, Selects Angus Bun-Length Beef Franks, December 02, 2017) in view of Bomkamp (Bomkamp, S. “Oscar Mayer cuts nitrates, some preservatives from all its hot dogs”, Chicago Tribune, May 1, 2017; cited by applicant), Posthuma (Posthuma, J.A., Rasmussen, F.D., Sullivan, G.A.; “Using a Cured Meat Model System to Investigate Factors that Influence Cured Color Development”, January 29, 2018, 2018 Nebraska Beef Cattle Report, pages 129-131), Djeri (Djeri, N., Williams, S.K.; “Celery Juice Powder Used As Nitrite Substitute in Sliced Vacuum-Packaged Turkey Bologna Stored at 4C for 10 Weeks under retail Display Light”. Journal of Food Quality, vol. 37, 2014, pages 361-370), Christiansen (Christiansen, L.N., Johnston, R.W., Kautter, D.A., Howard, J.W., Aunan, J.; “Effect of Nitrite and Nitrate on Toxin Production by Clostridium botulinum and on Nitrosamine Formation in Perishable Canned Comminuted Cured Meat”, Applied Microbiology, Vol. 25, No. 3, March 1973, pages 357-362), and Schroeder (US 2015/0250194).
Regarding claim 1, Mayer teaches a hot dog having no chemical additives (corresponding to no artificial ingredients, no artificial preservatives, and no added nitrates or nitrites) (page 1, paragraph 1), comprising cherry powder and vinegar (page 2, bullet 10); wherein the hot dog contains no nitrates or nitrites (page 1, paragraph 1) except for those naturally occurring in sea salt and cultured celery juice (page 1, package label in photo).  Also, Mayer teaches the hot dog comprises less than 2% of dextrose, salt, cultured celery juice, vinegar, sea salt, cherry powder, flavor, and extractives of paprika (page 2, bullet 10), but does not teach that the cultured celery juice used in the hot dog is a powder; the specific amount of cultured celery juice powder was sufficient to provide about 100 ppm of nitrite; the cherry powder is present in an amount between 250-469 ppm; the vinegar is present in an amount from about 0.3-1.2%; or the hot dog to be resistant to growth of C. botulinum for at least 20 weeks at 4.4°C and at least 16 weeks at 10°C and wherein the outgrowth of Listeria monocytogenes was under 3 log for at least 76 days at 4.4°C and at least 21 days at 7°C.  
As for the requirement that the cultured celery juice be a powder, Bomkamp teaches the use of celery juice powder as a replacement for sodium nitrite is known in the art (page 2, Listeria monocytogenes under 3 log for at least 76 days at 4.4°C and at least 21 days at 7°C, Schroeder teaches a vinegar-based antimicrobial for controlling food pathogens in meat products (Abstract) in a dried form (corresponding to BactoCEASE NV Dry) which does not impact the quality of the meat ([0028], [0122]) made from distilled white vinegar (Abstract) in an amount of 0.75% ([0006]), which falls within the claimed range, wherein the outgrowth of Listeria monocytogenes was under 3 log (corresponding to less than 1 log) for at least 76 days (corresponding to 14 weeks) when stored at 4 °C ([0075]).  Although the claimed temperature and the temperature of the prior art do not overlap, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), In re Aller, 220 F.2d Listeria monocytogenes was under 3 log for at least 21 days at 7 °C.  As for the requirement that the hot dog be resistant to growth of C. botulinum for at least 20 weeks at 4.4°C and at least 16 weeks at 10°C, Christiansen teaches that nitrite prevents the growth of germinated C. botulinum spores (page 362, column 1, paragraph 5) over the course of 24 weeks when the cans of meat are incubated at 27 °C (Tables 4 and 5).  Christiansen further concludes that increasing the level of added nitrite reduced the number of cans in which toxin was produced and increased the length of time for toxin development (page 359, column 2, paragraph 1).
Since Mayer discloses the inclusion of cultured celery juice (page 2, bullet 10) without providing additional instruction regarding the nature of that component, as well as that the hot dogs in Mayer contain no artificial ingredients or preservatives (page 1, paragraph 1), a skilled practitioner would be motivated to consult Bomkamp.  The disclosure in Bomkamp that celery juice in powdered form in particular is suitable for use in place of sodium nitrite would lead a skilled practitioner to conclude that powdered celery juice components are suitable substitutes for such artificial preservatives.  As such, utilizing cultured celery juice as taught in Mayer that is in a powdered form would be obvious to a skilled practitioner in light of the teaching of Bomkamp.  
It would have been obvious for a person of ordinary skill in the art to have modified the hot dog of Mayer to include the amount of cultured celery juice powder as taught by Posthuma.  In the absence of instruction regarding teaching a specific amount of cultured celery juice powder of Mayer, a skilled practitioner would have been motivated to consult 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mayer by including 469 ppm of cherry powder as taught by Djeri.  In the absence of instruction regarding teaching a specific amount of cherry powder of Mayer, a skilled practitioner would have been motivated to consult Djeri in order to determine a suitable amount of cultured celery juice powder to use in the hot dog while still following regulations. 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mayer with the addition of dried distilled vinegar in an amount of 0.75% ([0006]) as taught by Schroeder.  In the absence of specific instruction regarding teaching vinegar of Mayer, a skilled practitioner would have been motivated to consult the teaching of Schroeder in order to incorporate a vinegar that preserves the quality of the meat to which it is added.  Furthermore, since the hot dog of Mayer comprises the nitrite-containing cultured celery juice powder and vinegar, Mayer does teach a hot dog that comprises a natural anti-L. monocytogenes agent that is capable of resisting the growth of C. botulinum and preventing outgrowth of Listeria monocytogenes from exceeding 3 log for at least 76 days at 4.4°C and for at least 21 days at 7 °C as a skilled practitioner would only have to select a suitable amount in order to provide resistance for a particular amount of time and temperature.
Regarding claim 3, 
Regarding claim 4, Mayer teaches the invention as disclosed above in claim 1, including the omission of added nitrites and nitrates (page 1, paragraph 1) and the inclusion of cultured celery juice (page 2, bullet 10) in a powder form as taught by Bomkamp (page 2, paragraph 2).  The disclosure of Mayer that the hot dog has a great taste and quality (page 1, paragraph 1) fulfills the claimed requirement of the claimed hot dog as having substantially equivalent or superior properties to a hot dog containing chemical additives.
Regarding claim 5, Mayer teaches the invention as disclosed above in claim 4, including the hot dog being substantially equivalent in flavor (corresponding to great taste and quality) (page 1, paragraph 1).
Regarding claims 7 and 8, Schroeder teaches dried distilled vinegar (corresponding to BactoCEASE NV DRY) in turkey salami wherein the outgrowth of Listeria monocytogenes was under 3 log (corresponding to less than 1 log) for at least 87 days (corresponding to 14 weeks) when stored at 4 °C ([0075]).  Although the claimed temperature and the temperature of the prior art do not overlap, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.I.  Schroeder does not teach the outgrowth of Listeria monocytogenes was under 3 log for at least 28 days at 7 °C, for at least 112 days at 4.4 °C, and for at least 61 days at 7 °C.  However, since the hot dog of Mayer comprises vinegar, it is capable of preventing outgrowth of Listeria monocytogenes from exceeding 3 log for at least 87 days at 4 °C, for at least 28 days at 7 °C, for at least 112 days at 4 °C, and for at least 61 days at 7 °C as a skilled practitioner would only have to select a 
Regarding claim 12, Mayer teaches a method of making a hot dog that contains no chemical additives (corresponding to no artificial ingredients, no artificial preservatives, and no added nitrites or nitrates) (page 1, paragraph 1), comprising the addition of natural nitrites or nitrates (corresponding to “no nitrates or nitrites added except those naturally occurring in celery juice and sea salt”) (page 1, package label in picture), cherry powder, and cultured celery juice (page 2, bullet 10).  Mayer also teaches that the cultured celery juice is an ingredient to preserve quality but does not specify that any of its ingredients serve as a natural curing accelerant or a natural anti-L. monocytogenes agent.  Mayer teaches the hot dog comprises less than 2% of dextrose, salt, cultured celery juice, vinegar, sea salt, cherry powder, flavor, and extractives of paprika (page 2, bullet 10), but does not specify that the cultured celery juice used in the hot dog (page 2, bullet 10) is a powder sufficient to provide about 100 ppm of nitrite; the cherry powder is present in an amount between 250-469 ppm; that the natural anti-L. monocytogenes agent is dried distilled vinegar in an amount from about 0.3-1.2%; or that the hot dog is resistant to growth of C. botulinum for at least 20 weeks at 4.4°C and at least 16 weeks at 10°C and wherein the outgrowth of Listeria monocytogenes was under 3 log for at least 76 days at 4.4°C and at least 21 days at 7°C.
As for the requirement that the cultured celery juice be a powder, Bomkamp teaches the use of celery juice powder as a replacement for sodium nitrite is known in the art (page 2, paragraph 2).  As for the requirement that the celery juice powder is used in an amount sufficient to provide 100 ppm of sodium nitrite, Posthuma teaches the inclusion of 0.44% L. monocytogenes agent that is dried distilled vinegar in an amount from about 0.3-1.2% and that the hot dog keeps the outgrowth of Listeria monocytogenes under 3 log for at least 76 days at 4.4°C and at least 21 days at 7°C, Schroeder teaches a vinegar-based antimicrobial for controlling food pathogens in meat products (Abstract) in a dried form (corresponding to BactoCEASE NV Dry) which does not impact the quality of the meat ([0028], [0122]) made from distilled white vinegar (Abstract) in an amount of 0.75% ([0006]), which falls within the claimed range, wherein the outgrowth of Listeria monocytogenes was under 3 log (corresponding to less than 1 log) for at least 76 days (corresponding to 14 weeks) when stored at 4 °C ([0075]).  Although the claimed temperature and the temperature of the prior art do not overlap, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art Listeria monocytogenes was under 3 log for at least 21 days at 7 °C.  As for the requirement that the hot dog be resistant to growth of C. botulinum for at least 20 weeks at 4.4°C and at least 16 weeks at 10°C, Christiansen teaches that nitrite prevents the growth of germinated C. botulinum spores (page 362, column 1, paragraph 5) over the course of 24 weeks when the cans of meat are incubated at 27 °C (Tables 4 and 5).  Christiansen further concludes that increasing the level of added nitrite reduced the number of cans in which toxin was produced and increased the length of time for toxin development (page 359, column 2, paragraph 1).
Since Mayer discloses the inclusion of cultured celery juice (page 2, bullet 10) without providing additional instruction regarding the nature of that component, as well as that the hot dogs in Mayer contain no artificial ingredients or preservatives (page 1, paragraph 1), a skilled practitioner would be motivated to consult Bomkamp.  The disclosure in Bomkamp that celery juice in powdered form in particular is suitable for use in place of sodium nitrite would lead a skilled practitioner to conclude that powdered celery juice components are suitable substitutes for such artificial preservatives.  As such, utilizing cultured celery juice as taught in Mayer that is in a powdered form would be obvious to a skilled practitioner in light of the teaching of Bomkamp.  
It would have been obvious for a person of ordinary skill in the art to have modified the hot dog of Mayer to include the amount of cultured celery juice powder as taught by Posthuma.  In the absence of instruction regarding teaching a specific amount of cultured 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mayer by including 469 ppm of cherry powder as taught by Djeri.  In the absence of instruction regarding teaching a specific amount of cherry powder of Mayer, a skilled practitioner would have been motivated to consult Djeri in order to determine a suitable amount of cultured celery juice powder to use in the hot dog while still following regulations. 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mayer with the addition of dried distilled vinegar in an amount of 0.75% ([0006]) as taught by Schroeder.  In the absence of specific instruction regarding teaching vinegar of Mayer, a skilled practitioner would have been motivated to consult the teaching of Schroeder in order to incorporate a vinegar that preserves the quality of the meat to which it is added.  Furthermore, since the hot dog of Mayer comprises the nitrite-containing cultured celery juice powder and vinegar, Mayer does teach a hot dog that comprises a natural anti-L. monocytogenes agent that is capable of resisting the growth of C. botulinum and preventing outgrowth of Listeria monocytogenes from exceeding 3 log for at least 76 days at 4.4°C and for at least 21 days at 7 °C as a skilled practitioner would only have to select a suitable amount in order to provide resistance for a particular amount of time and temperature.  
Regarding claim 14, Mayer teaches the invention as disclosed above in claim 12.  The disclosure of Mayer that the hot dog has a great taste and quality (page 1, paragraph 1) 
Regarding claim 15, Mayer teaches the invention as disclosed above in claim 14, including the hot dog being substantially equivalent in flavor (corresponding to great taste and quality) (page 1, paragraph 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (Oscar Mayer, Selects Angus Bun-Length Beef Franks, December 02, 2017) in view of Bomkamp (Bomkamp, S. “Oscar Mayer cuts nitrates, some preservatives from all its hot dogs”, Chicago Tribune, May 1, 2017; cited by applicant), Posthuma (Posthuma, J.A., Rasmussen, F.D., Sullivan, G.A.; “Using a Cured Meat Model System to Investigate Factors that Influence Cured Color Development”, January 29, 2018, 2018 Nebraska Beef Cattle Report, pages 129-131), Djeri (Djeri, N., Williams, S.K.; “Celery Juice Powder Used As Nitrite Substitute in Sliced Vacuum-Packaged Turkey Bologna Stored at 4C for 10 Weeks under retail Display Light”. Journal of Food Quality, vol. 37, 2014, pages 361-370), Christiansen (Christiansen, L.N., Johnston, R.W., Kautter, D.A., Howard, J.W., Aunan, J.; “Effect of Nitrite and Nitrate on Toxin Production by Clostridium botulinum and on Nitrosamine Formation in Perishable Canned Comminuted Cured Meat”, Applied Microbiology, Vol. 25, No. 3, March 1973, pages 357-362), and Schroeder (US 2015/0250194) as applied to claim 1 above, and further in view of Rao (US 4,112,133).
Regarding claim 2, 
However, Rao teaches that natural liquid smoke has been known and practiced in the industry for some time to impart smoky flavor to food products such as meat (column 1, lines 11-15).
It would have been obvious to a person of ordinary skill in the art to have modified the hot dog of Mayer by including natural liquid smoke as taught by Rao. Absent specific instruction regarding teaching suitable flavor, a skilled practitioner would have been motivated to consult and incorporate the teaching of Rao in order to determine suitable flavor for the hot dog.

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 1, 3-5, 7, 8, 12, 14, and 15 over Mayer, Bomkamp, Posthuma, Djeri, Christiansen, and Schroeder; 35 U.S.C. §103 of claim 2 over Mayer, Bomkamp, Posthuma, Djeri, Christiansen, Schroeder, and Rao: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that the Posthuma reference does not teach or suggest using celery powder as a complete replacement for nitrite as it teaches using celery powder solely to achieve a certain color.  Applicant stated that none of the cited references teach celery powder to have an anti-clostridium activity equivalent to artificial sodium nitrite and that the Christiansen reference teaches the use of chemical sodium nitrite instead of celery powder.  Applicant pointed to the attached USDA publication “Use of Celery Powder and Other Natural Sources of Nitrite as Curing Agents” published 02/15/2012 and updated 07/09/2014, to support the same proposition that was used in Posthuma which stated that the USDA does not recognize nitrite from natural sources as having the same anti-clostridium effect as regular sodium nitrite and for this reason, the USDA requires hot dogs containing natural sources of nitrate or nitrite to be labeled as “uncured”.  Applicant argued that a skilled practitioner would have been motivated to modify the primary Meyer reference to use the amount of celery powder taught by Posthuma if one was solely concerned with achieving a certain color and cannot assume that celery juice powder would achieve the same anti-clostridium results.  Applicant also stated that Examiner inaccurately argued that Applicant stated that Posthuma and the USDA publication teach the same proposition regarding celery juice powder achieving the same anti-clostridium activity as chemical nitrate; Applicant’s argument was that Posthuma does not teach any anti-clostridium activity for celery juice powder, but only its similar coloring effect.  Applicant also stated that the Djeri reference concluded that the “currently recommended usage level of 0.20% CJP was not sufficient to achieve necessary cure” and that CJP used at 156 had an offensive aftertaste (Applicant’s Remarks, page 5, paragraph 4- page 6, paragraph 5).
Regarding Applicant’s statement that the Posthuma reference does not teach using celery powder as a complete replacement for nitrite, Posthuma discloses that the study was used to determine the effects of a nitrite source (sodium nitrite or cultured celery juice powder) on aspects such as color development (page 129, “Summary with Implications”) and the treatments included beef sausages containing one nitrite source or the other (page 130, Table 1); these disclosures show that Posthuma does teach the complete substitution of sodium nitrite with celery juice powder.  Regarding Applicant’s statement that a skilled practitioner would not assume that celery juice powder would achieve the same antimicrobial results as sodium nitrite and that the only motivation to modify Mayer to reduced growth of some pathogens and spoilage microorganisms (page 129, column 1, “Introduction”) and the disclosure of primary reference Mayer stating that the hot dog has a great taste and quality (page 1, paragraph 1).  Since Mayer teaches its natural hot dog to have substantially equivalent or superior properties to a hot dog containing chemical additives such as nitrites and/or nitrates, a practitioner would be motivated to consult Posthuma in order to determine a suitable natural nitrite source which would incorporate the desired taste.  In incorporating the teaching of Posthuma into Mayer, the practitioner would find that the natural nitrite source would also impart a desirable meat color and the reduced growth of microorganisms such as Clostridium.  Therefore, the practitioner would not be motivated to combine the references solely for the purpose of achieving a certain color.  Even if the prior art only taught the addition of celery powder for color modification, the production of a hot dog that included it in the claimed amount would be obvious, regardless of whether the present applicant intended its addition to be for stability purposes as MPEP 2144.IV states “[i]t is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”   The antimicrobial effect of the celery powder is inherent since the ingredient recited in the reference is substantially identical to that of the claims. MPEP 2112.   Furthermore, since USDA requirements related to labeling are irrelevant to patentability analysis, it makes no difference how the USDA treats natural nitrite-containing components as related to whether a hot dog must Fooducate, < https://www.fooducate.com/community/post/Hot-Dog-Preservatives-Nitrites-vs-Celery-Powder/5773B5E5-5F3A-164F-4F79-9199BF423D72>), which includes sodium nitrite.  Since the nitrite found in celery juice powder is the same as artificial sodium nitrite and the Bomkamp reference teaches that the use of celery juice powder as a replacement for sodium nitrite is known in the art (page 2, paragraph 2), a skilled practitioner would recognize that the amounts of sodium nitrite taught by Christiansen to prevent microbial outgrowth in cured meat would apply to the nitrite from celery juice powder.
Referring to the statement regarding Examiner inaccurately arguing against Applicant’s assertion that Posthuma does not teach any anti-clostridium
Applicant argued that none of the Examiner-cited references teach or suggest a hot dog that includes celery juice powder sufficient to provide 100 ppm nitrate (“nitrate” is interpreted as “nitrite” as recited in claim 1), wherein the hot dog is resistant to growth of C. botulinum for at least 20 weeks at 4.4°C and at least 16 weeks at 10°C as Mayer only teaches using cultured celery juice; Bomkamp only teaches powdered celery juice possibly being used as nitrate; Posthuma only teaches powdered celery juice to provide color; Djeri only teaches an amount of nitrite that does not provide sufficient cure and provides a bad aftertaste; Schroeder only teaches using sodium nitrite; and Christiansen only teaches chemical sodium nitrite.  Applicant stated that, not only do none of the cited reference teach the elements of the invention as claimed, but there were also teachings in the art that were made against using cultured celery juice powder in an amount to provide 100 ppm nitrate (“nitrate” is interpreted as “nitrite” as recited in claim 1) and the claimed anti-clostridium activity; an example of this “teaching against” is the USDA report that teaches that “without further scientific support, natural sources of nitrite without additional microbial agents or other interventions would not be sufficient to control the growth of Clostridium perfringens and Clostridium botulinum, and cannot be considered as curing agents” (Applicant’s Remarks, page 7, paragraph 2 – page 8, paragraph 3).
The primary reference Mayer teaches the natural hot dog to include cultured celery juice.  As for the requirement that the cultured celery juice be a powder, Bomkamp teaches the use of celery juice powder as a replacement for sodium nitrite is known in the art (page 2, paragraph 2).  As for the requirement that the celery juice powder is used in an amount sufficient to provide 100 ppm nitrite, Posthuma teaches the inclusion of 0.44% cultured celery juice powder in sausages to provide the equivalent of 100 ppm of sodium nitrite.  C. botulinum for at least 20 weeks at 4.4°C and at least 16 weeks at 10°C, Christiansen teaches that nitrite prevents the growth of germinated C. botulinum spores (page 362, column 1, paragraph 5) over the course of 24 weeks when the cans of meat are incubated at 27 °C (Tables 4 and 5).  The combination of these disclosures at least suggests a hot dog that includes celery juice powder sufficient to provide 100 ppm nitrite, wherein the hot dog is resistant to growth of C. botulinum for at least 20 weeks at 4.4°C and at least 16 weeks at 10°C.  Regarding the statement that there are teachings in the art against using cultured celery juice powder in an amount to provide 100 ppm nitrite and the claimed anti-clostridium activity, the provided USDA report states that currently available research did not support that natural sources of nitrate and nitrite alone can control the growth of certain pathogens and that additional antimicrobial agents needed to be combined with the natural nitrite or nitrate source in order to sufficiently control the growth of Clostridium perfringens and Clostridium botulinum.  This disclosure at least suggests that, when natural sources of nitrates/nitrites are combined with other antimicrobial sources, the same antimicrobial activity that is seen in foods prepared with artificial nitrates/nitrites is seen in foods prepared with natural nitrates/nitrites and additional antimicrobial agents.  Since the prior art teaches the inclusion of cherry powder and vinegar, which are known antimicrobials, along with cultured celery juice in the hot dog (Mayer, page 2, bullet 10) and teaches the antimicrobial effects of vinegar on Listeria monocytogenes and combinations of cherry powder and celery juice powder on Clostridium botulinum, Applicant’s arguments pointing to the USDA and Djeri not recognizing natural nitrite/nitrate sources as having sufficient anti-clostridium activity 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791